                                                       U.S. DISTRICT COURT
                                                   NORTIJERN DISTRICT OF TEXAS
                                                               Fl LED
                 IN THE UNITED STATES DISTRIC    cou·   T
                      NORTHERN DISTRICT OF TE   s            DEC 1 4 2018
                          FORT WORTH DIVISION

HECTOR GARCIA,                    §                CLERK, U.S. DISTRICT COUlff
                                  §                     lly_ _=:-..,----
                                                                Dcpu1y
           Plaintiff,             §
                                  §
vs.                               §   NO. 4: i8'~cV-464-A
                                  §
8TH AVENUE WINGS, LP,             §
                                  §
           Defendant.             §


                    MEMORANDUM OPINION AND ORDER

      Came on for consideration the joint motion of plaintiff,

Hector Garcia ("Garcia"), and defendant,    8th Avenue Wings, LLP

("8th Avenue Wings"), for approval of the settlement of Garcia's

Fair Labor Standards Act   ("FLSA") claims. Having considered the

motion, the brief attached thereto, the agreement, and the

applicable authorities, the court finds that the motion should be

denied.

                                 I.

                             Background

      On June 12, 2018, Garcia filed a complaint alleging that 8th

Avenue Wings, in violation of the FLSA, 29 U.S.C.        §   201, et seq.,

failed to pay him overtime. On November 2, 2018, and November 7,

2018, 8th Avenue Wings and Garcia, respectively, signed a

settlement agreement. In the agreement,    8th Avenue Wings agreed

to pay Garcia $6,500 as compensation for allegedly unpaid

overtime, liquidated damages, and attorney's fees. In exchange,
Garcia agreed to release 8th Avenue Wings from his claims under

the FLSA. On December 12, 2018, the parties filed a joint motion

for approval of this settlement agreement.

                                 II.

                             Analysis

     A private settlement of a plaintiff's FLSA claims is •an

enforceable resolution of those FLSA claims predicated on a bona

fide dispute about time worked           " Martin v. Spring Break

'83 Prods.' LLC, 688 F.3d 247, 255     (5th Cir. 2012).

     The Eleventh Circuit has required the court's approval of a

settlement of FLSA claims. Lynn's Food Stores, Inc. v. United

States, 679 F.2d 1350, 1355 (11th Cir. 1982). In such cases, the

court must determine whether the agreement is fair and

reasonable. Id. The reasonableness inquiry requires the court to

reach the merits of the case and determine whether the plaintiff

is likely to succeed. See Parker v. Anderson,     667 F.2d 1204, 1209

(5th Cir. 1982). But, the Fifth Circuit has held that the court's

approval is not required when the settlement agreement occurred

within the context of a lawsuit and both parties were represented

by counsel. Martin, 688 F.3d at 256 n.10.

     Here, the settlement agreement resolves a bona fide dispute

as to whether the FLSA entitles Garcia to overtime payments. The

agreement occurred within the context of a lawsuit, and both


                                   2
parties were represented by counsel when they signed it. As a

result, the agreement is enforceable without the court's

approval.

     Were the court required to approve the agreement,   it would

have to conduct a hearing to determine whether the agreement was

fair and reasonable, which would incorporate a hearing on the

merits. The purpose of settlement is to avoid the time and

expense of conducting a trial. Thus, the burdensome process of

approving a settlement agreement would defeat the point of

settlement.

     For these reasons, the court finds that the parties' motion

for approval of their settlement agreement should be denied.

     Therefore,

     The court ORDERS that the joint motion for approval of the

above-referenced settlement agreement be, and is hereby, denied.

     SIGNED December 14, 2018.




                                 3
